MEMORANDUM **
Jairo Castillo appeals the 210-month sentence imposed following his guilty plea conviction for conspiracy to possess with intent to distribute and to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a) and 846, and possession with intent to distribute and to distribute methamphetamine in violation of 21 U.S.C. § 841(a). We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-1085 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.